Citation Nr: 0917129	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  96-43 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for residuals of a gunshot wound to the left lower extremity 
and foot, with secondary degenerative joint disease of the 
first toe and hammertoe deformity of the fifth toe.

2.  Entitlement to a disability rating higher than 30 percent 
for status post total right knee arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to August 
1957.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In June 1996, the RO denied a disability rating higher than 
20 percent for residuals of a gunshot wound (GSW) to the left 
lower extremity and foot.  In an August 2003 decision, the 
Board, among other things, affirmed the RO's decision and 
continued the 20 percent rating for this disability.  The 
Veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court/CAVC).  

In a September 2006 memorandum decision and order, the Court 
vacated the Board's decision to the extent it had denied a 
rating higher than 20 percent for this disability and 
remanded the case for further development and readjudication 
of this claim in compliance with directives specified.  
Because, however, the Veteran had limited his argument on 
appeal to the Board's denial of an increased rating for his 
service-connected residuals of the gunshot wound, the Court 
considered the other claims adjudicated in the Board's August 
2003 decision as abandoned and did not further address them.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005).  

The Veteran also appealed a May 2005 decision in which the RO 
assigned a 30 percent rating for his service-connected status 
post right total knee arthroplasty, effective May 1, 2006, 
following the termination a temporary 100 percent rating due 
to knee surgery.  But since his right knee has not been 
examined for VA compensation purposes since that March 2005 
surgery, the Board is remanding this claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.



The Veteran was represented in his appeal to the Court by a 
private attorney.  But in a May 2007 letter, the attorney 
indicated she was withdrawing her power of representation at 
the Veteran's request.  See 38 C.F.R. §§ 20.607, 20.608 
(2008).  He is now represented by The American Legion, which 
completed and submitted the necessary paperwork, VA Form 21-
22, in July 2007 to effect this redesignation.


FINDINGS OF FACT

1.  The Veteran's disability due to residuals of a gunshot 
wound to the left foot, with secondary degenerative joint 
disease of the first toe and hammertoe deformity of the fifth 
toe, is most commensurate with a moderately severe foot 
injury (as opposed to severe foot injury).

2.  The Veteran's left ankle has dorsiflexion between 10 and 
20 degrees and plantar flexion between 20 and 40 degrees, 
with pain only at the extremes of motion and no additional 
limitation of motion with repetitive use.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for the disability due to residuals of a gunshot 
wound to the left foot with secondary degenerative joint 
disease of the first toe and hammertoe deformity of the fifth 
toe.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4,45, 4.59, 4.71a, Diagnostic Code 5284 (2008).

2.  But a separate 10 percent rating is warranted for the 
additional disability from the gunshot wound affecting the 
left ankle.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim for an increased rating for the service-
connected gunshot wound injury has been properly developed 
for appellate review.  The Board will then address the claim 
on its merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

A review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in July 2001, 
October 2003, December 2005, and April 2006, the Veteran was 
advised of the evidence needed to substantiate his claim and 
apprised of what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a 
claim, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claim.  See 73 FR 
23353 (Apr. 30, 2008).  

None of those VCAA notice letters was issued prior to the 
initial adjudication of the Veteran's claim in June 1996, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  But that was because the VCAA 
did not even exist at the time of that initial adjudication; 
indeed, the VCAA was not enacted until in November 2000, over 
four years later.  And in Pelegrini II the Court clarified 
that, in these situations, VA need not vitiate the initial 
decision and start the whole adjudicatory process anew, as if 
the initial decision was never issued.  Rather, VA need only 
provide any necessary VCAA notice and then readjudicate the 
claim such that the intended purpose of the notice is served, 
i.e., not frustrated, and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
his claim.  In other words, it must be shown the timing error 
in the provision of the VCAA notice is ultimately 
inconsequential and, therefore, nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.

Here, since providing all necessary VCAA notice, the RO has 
readjudicated the claim in an August 2006 rating decision.  
This rating decision complies with all applicable due process 
and notification requirements since adequate VCAA notice was 
provided prior to this decision.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0 percent, i.e., noncompensable to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In this case, the Veteran has not received VCAA notice 
specifically tailored to comply with the Vazquez-Flores 
decision.  However, there is no indication he will be 
prejudiced by this error.  In Shinseki v. Sanders, 556 U. S. 
___ (2009), the U.S. Supreme Court held that "the party that 
seeks to have a judgment set aside because of an erroneous 
ruling carries the burden of showing that prejudice 
resulted." Citing Palmer v. Hoffman, 318 U. S. 109, 116 
(1943) (finding error harmless "in the absence of any 
showing of . . . prejudice").  The Supreme Court emphasized 
that its holding did not address the lawfulness of the U.S. 
Court of Appeals for Veterans Claims' reliance on the premise 
that a deficiency with regard to informing a Veteran about 
what further information was necessary to substantiate his 
claims had a "natural effect" of prejudice, but 
deficiencies regarding what portions of evidence VA would 
obtain and what portions the Veteran must provide did not.  
(slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores, 22 Vet. App. at 48 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F. 3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  



Here, the Board finds that the Vazquez-Flores notice error 
will not affect the essential fairness of the adjudication 
because the diagnostic criteria used to determine the 
relative severity of the Veteran's gunshot wound injury were 
provided to him in the rating decisions of June 1996 and 
August 2006, as well as in the statement of the case (SOC) 
issued in September 1996.  A reasonable person could be 
expected to read and understand these criteria, and to know 
that evidence showing his gunshot wound injury residuals meet 
the requirements for a higher rating is needed for an 
increase to be granted.  He also was represented by a private 
attorney until he recently changed to an accredited Veteran's 
service organization, The American Legion.  Both 
representatives are presumably aware of the requirements for 
obtaining a higher rating for the gunshot wound injury and 
associated residuals and of the particular nuances involved 
in VA's adjudicatory process.  So if there arguably is any 
deficiency in the notice to the Veteran or the timing of the 
notice, it is harmless error.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding the Board had erred by 
relying on various post-decisional documents for concluding 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

In addition, VA has fulfilled its duty to assist the Veteran 
by obtaining all relevant evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all medical records the 
Veteran and his representative cited as relevant to his 
claim.  This included recently requesting records from 
Hickory Family Practice.  However, that facility responded by 
indicating they had no records pertaining to the Veteran.  
Therefore, no further request is warranted.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted) 
(holding that [T]he "duty to assist" is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim.  
In connection with the search for documents, the duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim.")

In addition to obtaining all outstanding medical records, the 
Veteran was also afforded several VA compensation 
examinations to determine the nature and severity of his 
service-connected gunshot wound injury and the associated 
residuals.  The most recent medical evaluation was in August 
2006, just prior to the Court's September 2006 memorandum 
decision and order taking issue with the Board having relied 
on an outdated examination in April 1997 when denying the 
claim in August 2003.  Since the report of this more recent, 
August 2006, VA examination discusses all manifestations of 
the disability and its resulting effects, including how pain 
effects range of motion, it is adequate for rating purposes 
and complies with the Court's order (so as to not require 
scheduling the Veteran for yet another examination).  
38 C.F.R. § 4.2; DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); Olson v. Principi, 
3 Vet. App. 480, 482 (1992); and 38 C.F.R. § 3.327(a) (2008).  
Accordingly, the Board finds that no further notification or 
assistance is needed to meet the requirements of the VCAA or 
the Court.

II.  Whether the Veteran is Entitled 
to a Rating Higher than 20 Percent 
for the Residuals of a Gunshot Wound 
to his Left Lower Extremity and Foot

The Veteran's service treatment records (STRs) show he 
sustained an accidental gunshot wound (GSW) from a 45-caliber 
bullet to his left foot and ankle in April 1957.  The wound 
was about one to two inches above the lateral malleolus, with 
the bullet lodging in the dorsum of his foot.  The wound was 
debrided.  The diagnoses were:  (1) wound, missile, lower 
left fibular region, extending into dorsum of foot, with no 
artery or nerve involvement; (2) fracture, simple, 
comminuted, anterior malleolus, left tibia with no artery or 
nerve involvement; and (3) fracture, comminuted, distal, left 
fibula, compound, with no artery or nerve involvement.

As a result of that injury, in September 1957 the RO granted 
service connection for residuals of that GSW of the left 
lower leg and foot.  A 20 percent rating was assigned 
retroactively effective from August 1957, which has remained 
unchanged.  The Veteran's current appeal is for a rating 
higher than 20 percent for this disability.  In August 2006, 
during the pendency of this appeal, the RO recharacterized 
the disability as residuals of a gunshot wound to the left 
lower extremity and foot with secondary degenerative joint 
disease (i.e., arthritis) of the first (big) toe and 
hammertoe deformity of the fifth (little) toe.  In other 
words, the RO essentially granted service connection for the 
degenerative joint disease of the big toe and hammertoe 
deformity of the little toe as secondary to the service-
connected GSW injury, though not assigning separate ratings 
apparently because there was no additional compensable 
disability.  38 C.F.R. § 3.310 (2008).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.



Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 
5110(b)(2) (West 2002 and Supp. 2007) and 38 C.F.R. § 
3.400(o)(2) (2008).

The Veteran's disability due to the residuals of the GSW to 
his left lower extremity and foot, with degenerative joint 
disease of his first toe and hammertoe deformity of his fifth 
toe, has been rated as a single collective disability under 
DC 5284, which pertains to "other foot injuries."  Under 
this code provision, a 10 percent rating is assigned for a 
moderate foot injury, a 20 percent rating for a moderately 
severe foot injury, and a 30 percent rating for a severe foot 
injury.  38 C.F.R. § 4.71a, DC 5284.

Words such as "moderate," "moderately severe," and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue including the overall 
severity of the disability.  Instead, all evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Limitation of motion associated with a disability is 
accounted for under these criteria, as set forth at 38 C.F.R. 
§ 4.56(d).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c). Evaluation of muscle injuries as slight, moderate, 
moderately severe, or severe, is based on the type of injury, 
the history and complaints of the injury, and objective 
findings.  38 C.F.R. § 4.56(d).

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a disability rating higher 
than 20 percent for the residuals of the GSW to the Veteran's 
left leg and foot with degenerative joint disease of the 
first toe and hammertoe deformity of the fifth toe.  But the 
Board finds that a separate 10 percent rating is warranted 
for additional disability he has affecting his left ankle, as 
a residual of the GSW, separate and distinct from the 
symptomatology associated with his left leg and foot.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994) (holding 
that it is permissible to evaluate different conditions that 
are encompassed in one disability under separate diagnostic 
codes if none of the symptomatology for one condition is 
duplicative of another condition).  Doing so does not violate 
VA's anti-pyramiding regulation - 38 C.F.R. § 4.14.

In assigning a separate 10 percent disability rating for the 
Veteran's left ankle, the Board notes that limitation of 
motion of the ankle is rated under DC 5271.  This code 
provides a 10 percent rating for moderate limitation and a 20 
percent rating for marked limitation of motion of the ankle.  
See 38 C.F.R. § 4.71a, DC 5271.

But as noted above, words such as "moderate" and "marked" are 
not defined in the Rating Schedule.  And, again, rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  However, that said, the Rating 
Schedule does provide some guidance by defining normal (i.e., 
full) range of motion of the ankle as from zero to 20 degrees 
of dorsiflexion and from zero to 45 degrees of plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II (2008).

In this case, the evidence shows the Veteran's left ankle has 
moderate limitation of motion, for which a separate 10 
percent disability rating is appropriate.  Range-of-motion 
testing of his left ankle was conducted during two VA 
compensation examinations.  During the first VA examination, 
in March 2000, his left ankle had 10 degrees of dorsiflexion 
and 20 degrees of plantar flexion, so about half to slightly 
less than half the normal range of motion in each of these 
upward and downward directions.  The report of his second VA 
examination, in August 2006, notes these movements improved 
significantly - with 20 degrees of dorsiflexion and 40 
degrees of plantar flexion.  So he had completely normal 
dorsiflexion and, at most, only very slightly less than 
normal plantar flexion.  Thus, the first VA examination 
showed a 10-degree loss of dorsiflexion and a 25-degree loss 
of plantar flexion, which reflects no more than moderate 
limitation of motion.  And the second VA examination, in 
comparison, showed full dorsiflexion and only a 5-degree loss 
of plantar flexion, which, again, is essentially normal 
motion.  

So, in short, the evidence supports a separate 10 percent 
rating for the additional disability affecting his left ankle 
- namely, moderate limitation of motion, but not a higher 20 
percent rating under DC 5271 because his motion is not 
markedly limited, in comparison - especially considering the 
results of his more recent VA compensation examination, 
which, as the Court indicated when partially vacating the 
Board's prior August 2003 decision, is actually the more 
important of the two evaluations in assessing the current 
severity of disability.  See Francisco, 7 Vet. App. at 58.  
Since, however, the Court issued Hart in 2007, so after 
partially vacating the Board's decision in September 2006, 
the results of the earlier VA examination are probative and 
equally deserving of consideration in showing how the 
disability has varied in severity during the pendency of the 
appeal.

The Board also finds that a disability rating higher than 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the left 
ankle.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board has 
considered the Veteran's complaints of numerous falls due to 
instability of his left ankle joint.  But during his most 
recent VA examination in August 2006, pain was only present 
during plantar flexion, and there was no change in either 
plantar flexion or dorsiflexion with repetitive movements.  
Consequently, there is no basis to assign a disability rating 
higher than 10 percent pursuant to 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 because his pain does not cause additional 
functional impairment - including additional limitation of 
motion above and beyond that shown during that evaluation.



The Board also finds that no other potentially applicable 
diagnostic code affords the Veteran a rating higher than 10 
percent for his left ankle disability.  In this regard, there 
is no evidence that his left ankle is ankylosed, so DCs 5270 
and 5272 do not apply.  Ankylosis is "[s]tiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint."  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) (quoting from Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  See, too, Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)], and indicating that ankylosis 
is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Since the Veteran's 
left ankle has motion in both dorsiflexion and plantar 
flexion - indeed, according to the results of his more 
recent VA compensation examination, nearly normal motion in 
both of these directions, his ankle, by definition, is not 
ankylosed.  A higher rating also is not warranted under DC 
5273 because he does not have malunion of his ankle.  

Turning to the Veteran's left foot disability due to his GSW 
injury, with secondary degenerative joint disease of the 
first toe and hammertoe deformity of the fifth toe, the Board 
finds no basis to grant a rating higher than 20 percent for 
this aspect of his disability.  As already noted, the next 
higher rating of 30 percent under DC 5284 requires a severe 
foot injury.  Here, though, none of the relevant medical 
evidence on file indicates the Veteran's left foot disability 
may be characterized as severe (as opposed to moderately 
severe).  Indeed, most of his symptoms pertain to the 
limitation of motion in his left ankle, for which, as 
indicated, a separate 10 percent rating already has been 
assigned and, therefore, will not be further considered in 
rating the disability in his left foot and leg.  See Esteban, 
supra.

During the March 2000 VA examination, a thin healed scar was 
observed on the dorsum of the Veteran's left foot.  This area 
was asymptomatic.  There was some deformity at the lower 
tibial level at the ankle, some tenderness anteriorly across 
the waist of the ankle on palpation, and some thickening at 
the lower level of the tibia/fibula.  X-rays showed deformity 
of the distal left fibular, likely due to prior fracture 
injury.  There was also injury of the distal tibia with a 
corticated fragment near the medial malleolus, probably due 
to same prior trauma or some prior trauma.  The X-ray 
findings were considered to represent residual traumatic 
arthritis of the left ankle secondary to GSW at the lower 
tibia and fibula with residual deformity.  The diagnosis was 
GSW to the left lower leg with residual deformity of the 
tibia and fibula at the ankle, with reduced motion and 
traumatic arthritis of the left ankle.  It is again 
significant to note that most of these findings concerned the 
left ankle, with very little mention of the left foot.

A VA neurological examination in December 2004 also failed to 
show a severe foot injury.  Neurological testing revealed 
moderate weakness of the left anterior tibial and peroneal 
muscles.  Both ankle reflexes were barely perceptible, which 
the examiner attributed to numerous medications rather than 
to the Veteran's service-connected GSW injury.  Sensation was 
normal in all four extremities, and joint sense was within 
normal limits in all toes.  The examiner provided the 
following conclusion:  "[g]unshot wound to the left leg 46 
years ago, now with a wide base, decreased ankle reflexes, 
moderate weakness of the left anterior tibial and peroneal, 
but preserved bulk and sensation (the absence bilateral ankle 
reflexes are from the side effects of extreme number of 
different daily medications, approximately 
20-30)."  Thus, the only significant findings in this report 
include moderate weakness of the muscles involving the left 
ankle, which does not support assigning a rating higher than 
20 percent under DC 5284 because there is not the required 
evidence of severe left foot injury (as opposed to moderately 
severe).  

The August 2006 VA examination report also makes no reference 
to a severe left foot injury.  During the interview, the 
Veteran reported falling down approximately two to three 
times a week because of instability in his left ankle.  
Objectively, a 6 cm scar was seen on the lateral aspect of 
this ankle, with a 3 cm scar across the dorsal surface of his 
left foot, neither of which was tender or adherent to the 
underlying tissue.  He reported minimal discomfort with 
pressure on the plantar surface of his entire foot, as well 
as over his heel.  But there was no specific tenderness in 
any one area.  Slight swelling was present at both the medial 
and lateral aspects of the ankle.  Motor and sensory 
examination was grossly normal.  X-rays of the left foot and 
ankle revealed the old injury to the distal fibula, 
some degenerative joint disease of the first 
metatarophalangeal joint, and a questionable hammertoe 
deformity of the left fifth toe.  The diagnoses included:  
(1) [g]unshot wound to the left foot/ankle, with residuals; 
and (2) degenerative joint disease of the left first toe and 
hammertoe of the left fifth toe, thought to be secondary to 
falls secondary to weakness of the left ankle from the 
gunshot wound.

Considering these examination findings, a rating higher than 
20 percent is not supportable.  These findings do not show a 
severe left foot injury, as required for the next higher 
rating of 30 percent under DC 5284.  At most, they show a 
moderately severe foot injury.  Most of the clinical findings 
pertain to the Veteran's ankle joint, for which a separate 10 
percent rating already has been assigned.  Indeed, the March 
2000 VA examination report noted no significant findings 
pertaining to the Veteran's left foot.  And, in any event, 
neurological testing in December 2004 revealed only moderate 
(not severe) weakness of the left anterior tibial and 
peroneal muscles, while his decreased ankle reflexes were 
attributed to numerous medications rather than his service-
connected GSW injury.  Also significant is the fact that 
sensation was normal in all four extremities, including all 
toes.  Lastly, the Board places significant probative value 
on the fact that motor and sensory examination was grossly 
normal during his most recent VA examination in August 2006.  
In short, none of these findings is consistent with a severe 
foot injury, as required for a disability rating higher than 
20 percent under DC 5284.  

In reaching this conclusion, the Board also points out that a 
disability rating higher than 20 percent is not warranted 
under any other potentially applicable code provision 
pertaining to the foot.  See 38 C.F.R. § 4.71a, DC 5282 
(2008) (providing a maximum 10 percent rating for a hammertoe 
deformity involving all toes.)  Moreover, since the scars on 
the Veteran's left foot and ankle have been described as 
nontender and asymptomatic, a separate 10 percent rating is 
not available under 38 C.F.R. § 4.118, DCs 7802, 7803, 7804 
and 7805 (2008).  

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating higher than 20 
percent for the Veteran's GSW injury involving his left leg 
and foot, with secondary degenerative joint disease of the 
first toe and hammertoe deformity of the fifth toe.  But the 
evidence supports a separate 10 percent rating for the 
additional disability, namely, moderate limitation of motion 
in his left ankle.  Accordingly, the appeal is granted to 
this extent only.

The Board also finds that these schedular ratings are not 
inadequate, such that the claim should be referred to the 
Under Secretary for Benefits or to the Director of 
Compensation and Pension Service for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  See 
also Thun v. Peake, 22 Vet. App. 111 (2008).  In other words, 
there is no evidence that his disability has caused marked 
interference with his employment - meaning above and beyond 
that contemplated by the 20 percent rating for his left foot 
and leg disability (or the additional 10 percent rating for 
the additional disability, limitation of motion, in his left 
ankle).  Instead, the record shows he retired in 1988 because 
of his age rather than his disability.  According to 38 
C.F.R. § 4.1, generally, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, the Court reiterated this in Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993), noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  The Veteran also has not been 
frequently hospitalized for treatment of his disability.  
Rather, most of his evaluation and treatment has been on an 
outpatient basis, not as an inpatient.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim for a disability rating higher than 20 percent for 
the residuals of the gunshot wound to the left foot, with 
secondary degenerative joint disease of the first toe and 
hammertoe deformity of the fifth toe, is denied.

But a separate 10 percent rating is granted for the 
additional disability, namely, limitation of motion in the 
left ankle as an additional residual of the gunshot wound, 
subject to the laws and regulations governing the payment of 
VA compensation.




REMAND

The Veteran appealed a May 2005 rating decision in which the 
RO assigned a 30 percent rating for his service-connected 
status post right total knee arthroplasty, effective May 1, 
2006, upon termination of a temporary 100 percent rating due 
to the knee surgery.

The authority for assigning a temporary 100 percent rating 
comes from DC 5055, which provides a 100 percent disability 
rating for one year following a knee replacement.  38 C.F.R. 
§ 4.71a, DC 5055.  Thereafter, a 60 percent rating is 
warranted when there are chronic residuals consisting of 
severe painful motion or severe weakness in the affected 
extremity.  Id.  A minimum 30 percent rating is warranted 
when there are intermediate degrees of residuals weakness, 
pain or limitation of motion, which is to be rated by analogy 
to Diagnostic Codes 5256, 5261, or 5262.  Id.

In this case, the RO determined that a 30 percent rating was 
the most appropriate evaluation for the Veteran's right knee 
disability upon termination of the temporary 100 percent 
rating.  He of course disagrees.

The Board sees the Veteran's right knee has not been examined 
for VA compensation purposes since his total right knee 
replacement in March 2005.  Therefore, he should be scheduled 
for a VA examination to determine the current severity of his 
right knee disability, that is, since the arthroplasty, 
especially since recent treatment record show a potential 
problem with the new prosthetic knee.  See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2007) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding 
that the Board should have ordered a contemporaneous 
examination of Veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating).



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
severity of his service-connected right 
knee disability, status post total right 
knee arthroplasty.  All necessary 
diagnostic testing and evaluation should be 
conducted, including 
X-rays and a test of the range of motion of 
the right knee, measured in degrees (also 
specifying normal range of motion).  The 
examiner should specifically answer the 
following questions:

(a) Whether the right knee has chronic 
residuals like severe painful motion or 
weakness;

(b) whether the right knee exhibits 
weakened movement, premature or excess 
fatigability, incoordination, or pain 
on movement (if feasible, these 
determinations should be expressed in terms 
of the degree of additional loss of motion 
due to these symptoms); and 

(c) whether pain significantly limits 
functional ability during flare-ups or when 
the joint is used repeatedly over a period 
of time (this determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups).  

A complete rationale should be given for 
all opinions and conclusions expressed.



2.  Then readjudicate the claim for a 
rating higher than 30 percent for the right 
knee disability in light of the additional 
evidence.  If this claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate review of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


